190 F.2d 1022
HALESTON DRUG STORES, Inc.,v.NATIONAL LABOR RELATIONS BOARD et al.
No. 12412.
United States Court of Appeals, Ninth Circuit.
February 2, 1950.

Masters & Masters, Portland, Or., for petitioner.
Ida Klaus, Solicitor, N.L.R.B., Norton J. Come, Atty., N.L.R.B., Washington, D. C., for respondent.
Green, Landye & Richardson and Burl L. Green, all of Portland, Or., J. W. Brown, Cincinnati, Ohio, as amicus curiae.
Before BONE, ORR and POPE, Circuit Judges.
PER CURIAM.


1
Pursuant to section 10(f) of the Labor Management Relations Act of 1947, 29 U.S.C.A. § 160(f), Haleston Drug Stores, Inc. has filed in this court a petition for review seeking to set aside an order of the National Labor Relations Board which dismissed petitioner's complaint against certain labor unions. The unions which were named as defendants in petitioner's complaint below (together with another union with which they are all affiliated) move to intervene as defendants in this proceeding. Petitioner and respondent have waived objections to the proposed intervention.


2
No authority is cited in support of the motion and we have found none in the Act or elsewhere which permits intervention in this court. To the contrary see Aluminum Ore Co. v. N.L.R.B., 7 Cir., 131 F.2d 485, 147 A.L.R. 1; Stewart Die Casting Corp. v. N.L.R.B., 7 Cir., 132 F.2d 801.


3
The motion to intervene is denied without prejudice to the applicants to petition for leave to file briefs as amicus curiae.